Motion for reargument denied. Motion for leave to appeal to Court of Appeals granted, and questions certified as follows: 1. Under section 15, chapter 724 of the Laws of 1905, has a claimant the right to move for the rejection or confirmation of a report of commissioners of appraisal before the expiration of the ten days within which the corporation counsel of the city of New York shall move for the confirmation thereof, as provided by said section 15? 2. Can a claimant move for the rejection of a report of commissioners of appraisal after the corporation counsel of the city of New York has within the statutory time provided by section 15 noticed same for confirmation?